894 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Pendleton HAMM, Jr., Petitioner-Appellant,v.Ellis B. WRIGHT;  Mary Sue Terry, Attorney General ofVirginia, Respondents-Appellees.
No. 89-6006.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 11, 1990.Rehearing Denied Jan. 30, 1990.

E.D.Va.
DISMISSED.
Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A-89-450-A-R)
Henry Pendleton Hamm, Jr., appellant pro se.
Before MURNAGHAN and WILKINS, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Henry Pendleton Hamm, Jr. seeks to appeal the district court's dismissal of this 28 U.S.C. Sec. 2254 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and the decisional process would not be significantly aided by oral argument.


2
DISMISSED.